        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE UNIVERSAL HEALTH SERVICES,                  :    CIVIL ACTION
INC., DERIVATIVE LITIGATION                       :    NO. 17-02187
                                                  :
                                                  :    HONORABLE JOEL H. SLOMSKY
This Document Relates To:                         :
                                                  :
ALL ACTIONS                                       :
                                                  :
                                                  :

     PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
        LEAVE TO FILE A SECOND CONSOLIDATED AMENDED COMPLAINT

        Co-Lead Plaintiffs1 respectfully submit this Memorandum of Law in Support of their

Motion for Leave to File a Second Consolidated Amended Complaint (“SAC”) pursuant to Rules

15(a) and 59(e) of the Federal Rules of Civil Procedure (the “Motion”). Following the Court’s

August 19, 2019, issuance of its Memorandum Opinion and Order dismissing Co-Lead Plaintiffs’

claims (ECF Nos. 119-20) (the “Order”), Co-Lead Plaintiffs seek leave to amend their Verified

Shareholder Derivative Consolidated Amended Complaint (ECF No. 48) (the “CAC”).

I.      INTRODUCTION

        Co-Lead Plaintiffs respectfully request that the Court grant leave to file a SAC within 90

days.2 Co-Lead Plaintiffs seek leave to amend due to the forthcoming publication of the Corporate

Integrity Agreement (“CIA”) and related settlement documents (collectively, the “Settlement


1
       “Co-Lead Plaintiffs” are Amalgamated Bank, Trustee of the Longview Broad Market 3000
Index Fund, Longview LargeCap 500 Index Fund, Longview LargeCap 500 Index VEBA Fund,
Longview Quant LargeCap Equity VEBA Fund, and Longview Quantitative LargeCap Fund; City
of Cambridge Retirement System; and Charter Township of Clinton Police & Fire Pension Fund.
2
        In the alternative, Co-Lead Plaintiffs seek leave to file a motion to amend their CAC 30
days after publication of the Settlement Documents (defined herein).
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 2 of 10



Documents”) that Defendants3 have stated they intend to enter into with the U.S. Department of

Justice (“DOJ”) and various state attorneys general in connection with Universal Health Services,

Inc.’s (“Universal” or the “Company”) recently announced $127 million settlement.              That

settlement will resolve the DOJ’s and state attorneys general’s investigations into Universal’s non-

compliance with regulatory requirements relating to admission eligibility, discharge decisions,

length of stay, and/or patient care issues in violation of the False Claims Act (“FCA”).

       Co-Lead Plaintiffs anticipate that the contents of these Settlement Documents will address

the issues raised in the Order dismissing their claims on demand futility grounds, including the

extent to which the Board had reason to know that the various government investigations

concerned corporate misconduct related to ongoing violations of the FCA. See Order at 69-73.

Documents like the Settlement Documents typically contain factual detail regarding the nature and

extent of the underlying wrongdoing, and the nature of the corporate governance changes

necessary to change them. See, e.g., Ex. A (McKesson Corp. settlement documents); Ex. B

(AmerisourceBergen Corp. settlement agreement); Ex. C (Amedisys, Inc. CIA). They may also

contain a discussion of the history of the federal and state governments’ investigations into the

Company and details about when it learned specific facts of the investigations. See also Ex. A

¶¶6-7. Because such factual matters here would potentially allow Co-Lead Plaintiffs to further

strengthen their allegations that the government investigations of misconduct at the Company were

a “red flag” of which the Universal Board was aware, the Court should grant leave to amend.

Further, pursuant to Rule 59(e), the Court should amend the Order to allow leave to amend.




3
        Unless otherwise defined, all capitalized terms herein shall have the same meaning as those
set forth in the CAC.


                                                 2
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 3 of 10



       Accordingly, for these reasons and the reasons set forth below, the Court should grant Co-

Lead Plaintiffs’ Motion in full.4

II.    PROCEDURAL HISTORY

       On March 29, 2018, the Court consolidated the four related shareholder derivative suits

that comprise this action and appointed Co-Lead Plaintiffs and Co-Lead Counsel. Thereafter, on

October 5, 2018, Co-Lead Plaintiffs filed the CAC, which Defendants moved to dismiss on

February 11, 2019. Co-Lead Plaintiffs opposed Defendants’ motion to dismiss on April 1, 2019,

and Defendants’ filed their reply on April 29, 2019. The parties argued their respective positions

during a May 31, 2019, hearing before this Court.

       On July 25, 2019, as Universal and Co-Lead Plaintiffs previously apprised the Court,

Universal disclosed that it had “recently reached an agreement in principle with the DOJ’s Civil

Division, and on behalf of various states’ attorneys general offices, to resolve the civil aspect of

the government’s investigation of our behavioral health care facilities for $127 million subject to

requisite approvals and preparation and execution of definitive settlement and related

agreements.” ECF No. 116-1.5 As Universal also further disclosed, it was “awaiting the initial

draft of a potential corporate integrity agreement with the Office of Inspector General for the

United States Department of Health and Human Services (“OIG”) which we expect will be part of

the overall settlement of this matter.” Id. As of the filing of the present Motion, Universal and

the OIG have not yet published the definitive settlement and related agreements between them.

       On August 19, 2019, the Court granted Defendants’ motion to dismiss on demand futility

grounds in an Order that was silent on whether dismissal was with or without prejudice, and silent


4
      Co-Lead Plaintiffs have conferred with Defendants with respect to this Motion.
Defendants oppose the relief sought.
5
       Unless otherwise indicated, all emphasis is added and citations are omitted.


                                                 3
          Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 4 of 10



on whether Co-Lead Plaintiffs may amend, or move to amend, the CAC. This was the first time

the Court issued a ruling on the legal merits of Co-Lead Plaintiffs’ allegations.

III.    ARGUMENT

        A.      Leave to Amend Is Freely Granted

        “The standard for allowing amended pleadings under Rule 15(a) is a liberal one[.]” MBMJ

Props., LLC v. Millville Mut. Ins. Co., No. 18-5071, 2019 WL 1651667, at *6 (E.D. Pa. Apr. 17,

2019) (Slomsky, J.). Indeed, the Supreme Court has cautioned that although ‘“the grant or denial

of an opportunity to amend is within the discretion of the District Court, ... outright refusal to grant

the leave without any justifying reason appearing for the denial is not an exercise of that discretion;

it is merely an abuse of that discretion and inconsistent with the spirit of the Federal Rules.’” In

re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (citing Foman v. Davis,

371 U.S. 178, 182 (1962) (ellipsis in original). Thus, ‘“the court should freely give leave when

justice so requires,’ and the Third Circuit has held that ‘motions to amend pleadings should be

liberally granted’” in the absence of reasons not present here, such as “undue delay, bad faith or

dilatory motive” on the part of the movant or if the amendment “would be futile” or “prejudice the

other party.” Danon v. Vanguard Grp., Inc., No. 15-cv-6864, 2018 WL 5785342, at *3 (E.D. Pa.

Nov. 2, 2018); see also Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000) (citing Foman, 371 U.S.

at 182 (“Rule 15(a) declares that leave to amend ‘shall be freely given when justice so requires’;

this mandate is to be heeded.”)); Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004); Takeda Pharms.

USA, Inc. v. Spireas, No. 17-0452, 2017 WL 4401988, at *21 (E.D. Pa. Oct. 3, 2017) (Slomsky,

J.) (‘“[A] court must permit a curative amendment, unless an amendment would be inequitable or

futile.’”).6


6
       The fact that this motion is brought under both Rule 15(a) and Rule 59(e) does not change
the applicable standard. Indeed, in considering motions for leave to amend, courts in this Circuit


                                                   4
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 5 of 10



       B.      Amendment Is Not the Result of Undue Delay, Bad Faith, or Dilatory Motive
               and Will Not Prejudice Defendants

       “If the underlying facts or circumstances relied upon by a plaintiff may be a proper subject

of relief, he ought to be afforded an opportunity to test his claim on the merits.” Foman, 371 U.S.

at 182. Here, none of the enumerated grounds for denial of post-judgment leave to amend are

present. See id. (citing “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of amendment”).

       Co-Lead Plaintiffs’ allegations have only been tested once. Co-Lead Plaintiffs’ first and

only joint complaint was the CAC that was subject of this Court’s Order. The Order was the first

time that Co-Lead Plaintiffs were apprised of the Court’s views, with respect to demand futility,

and of the fact that the Court deemed Co-Lead Plaintiffs’ then-current allegations insufficient to

plead that demand was futile.




apply the more liberal standard set forth in Foman, which mandates that post-judgment
amendments are considered through the prism of Rule 15. See Adams v. Gould Inc., 739 F.2d 858,
864 (3d Cir. 1984) (“Where a timely motion to amend judgment is filed under Rule 59(e), the Rule
15 and Rule 59 inquiries turn on the same factors.”); Cureton v. Nat’l Collegiate Athletic Ass’n,
No. CIV. A. 97-131, 2000 WL 388722, at *1 (E.D. Pa. Apr. 13, 2000), aff’d, 252 F.3d 267 (3d
Cir. 2001) (same). Courts in this Circuit and across the country routinely grant post-dismissal
leave to amend. See, e.g., Vanguard, 2018 WL 5785342, at *6; Ndubizu v. Drexel Univ., No. 07-
3068, 2009 WL 3459182, at *4 (E.D. Pa. Oct. 26, 2009); Public Pension Fund Grp. v. KV Pharm.
Co., 679 F.3d 972, 987 (8th Cir. 2012) (district court abused its discretion by denying motion for
leave to amend); Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (same); IBEW Local 98 Pension Fund v. Best Buy Co., Inc., No. 11-429 (DWF/FLN),
2012 WL 5199443, at *2 (D. Minn. Oct. 22, 2012) (granting post-judgment motion for leave to
amend); In re Express Scripts Holding Co. Sec. Litig., No. 16 Civ. 3338 (ER), 2017 WL 3278930,
at *20 (S.D.N.Y. Aug. 1, 2017) (allowing post-dismissal amendment “because leave to amend
should be freely given ‘when justice so requires’”); In re DaimlerChrysler AG Sec. Litig., 200 F.
Supp. 2d 439 (D. Del. 2002) (granting post-dismissal motion to file proposed amended complaint
under Rule 15(a)); Ferber v. Travelers Corp., No. H-90-842 (AHN), 1992 WL 34683, at *1 (D.
Conn. Jan. 9, 1992) (citing “liberal amendment policy” of Rule 15(a) and Foman in granting Rule
59(e)/60(b) motion seeking relief from dismissal to amend complaint under Rule 15(a)).


                                                5
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 6 of 10



       There has been no undue delay. Undue delay is established if a proposed amendment

“plac[es] an unwarranted burden on the court” and the movant had an inappropriate motive for

proposing it later rather than sooner. Gould, 739 F.2d at 868. The “mere existence of delay” alone

is not sufficient. Merican, Inc. v. Caterpillar Tractor Co., 596 F. Supp. 697, 705 (E.D. Pa. 1984).

Co-Lead Plaintiffs filed this Motion expeditiously and within the deadline set forth in Rule 59(e).

See Fed. R. Civ. P. 59(e) (“motion to alter or amend a judgment must be filed no later than 28 days

after the entry of the judgment”). The simple fact that the action has been litigated through the

motion to dismiss stage cannot constitute delay, otherwise leave to amend would never be granted

following a dismissal.

       The Motion cannot be attributed to any bad faith or dilatory motive on the part of Co-Lead

Plaintiffs, nor will Defendants be prejudiced by the amendment. To date, Defendants have not

identified any prejudice to them that would result from Co-Lead Plaintiffs being permitted to file

a SAC. Since the party opposing amendment bears the burden of showing undue delay, bad faith,

or prejudice, these factors favor approving Co-Lead Plaintiffs’ Motion.

       C.      Amendment Will Not Be Futile

       As discussed above, on July 25, 2019, Universal announced that it had reached an

agreement-in-principle with the DOJ’s Civil Division, and on behalf of various states’ attorneys

general offices, to resolve the civil aspects of the government’s investigations into its behavioral

health care facilities for $127 million, subject to requisite approvals and preparation and execution

of definitive settlement and related agreements, including a CIA. On July 26, 2019, Defendant

Filton twice stated during the Company’s second quarter 2019 earnings call that the Company

expected these documents to be finalized soon, by “mid-fall.” As of September 4, 2019, Universal

had received and exchanged a draft formal settlement agreement with the government, but had not

yet received and/or reviewed a draft CIA. Co-Lead Plaintiffs expect a CIA to be forthcoming.


                                                 6
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 7 of 10



       Co-Lead Plaintiffs anticipate that the Settlement Documents will include substantial details

regarding the DOJ’s investigation and finding into Universal’s improper admission and length of

stay practices at its behavioral health facilities, and when the Company was apprised of certain

details of the government investigations. These additional facts will potentially strengthen Co-

Lead Plaintiffs’ allegations that Universal was engaged in a multi-year scheme to improperly code

patients in order to collect medical reimbursements from government programs and that the

government investigations into these practices put the Company’s Board on actual or constructive

notice of the wrongdoing. Such facts would address the Court’s holding on Defendants’ motion

to dismiss that the CAC alleged only “the fact that the government opened an investigation into

[Universal] for potential violations of the False Claims Act” rather than that the “company actually

violated the False Claims Act or that the Board knew that any violations occurred” (ECF No. 119

at 72) – which is contradicted by the $127 million governmental settlement and a host of further

allegations made in the CAC, and cited in the motion to dismiss briefing,7 and may be further

undermined by the terms of the forthcoming Settlement Documents.



7
       These allegations include the fact that Universal’s Form 10-Q filed with the SEC on August
8, 2018, signed by Defendant, Chairman of the Board, and CEO Alan Miller, states, in relevant
part:
       The DOJ has advised us that the civil aspect of the coordinated investigation
       referenced above is a False Claims Act investigation focused on billings submitted
       to government payors in relation to services provided at those facilities. While there
       have been various matters raised by DOJ during the pendency of this investigation,
       DOJ Civil has advised that the focus of their investigation is on medical necessity
       issues and billing for services not eligible for payment due to non-compliance with
       regulatory requirements relating to, among other things, admission eligibility,
       discharge decisions, length of stay and patient care issues. It is our understanding
       that the DOJ Criminal Fraud Section is investigating issues similar to those
       focused on by DOJ Civil and the other related agencies involved in this matter.
Compl. ¶151.
       Reading the CAC in the light most favorable to it, as it must:


                                                 7
        Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 8 of 10



IV.    CONCLUSION

       For the reasons set forth above, Co-Lead Plaintiffs respectfully request that the Court grant

the Motion in full.

Dated: September 13, 2019                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               /s/ Thomas L. Laughlin, IV
                                             Thomas L. Laughlin, IV (pro hac vice)
                                             Judith S. Scolnick (pro hac vice)
                                             Donald A. Broggi (P.A. I.D. 85514)
                                             Jonathan M. Zimmerman (P.A. I.D. 322668)
                                             The Helmsley Building
                                             230 Park Avenue, 17th Floor
                                             New York, NY 10169
                                             Telephone: (212) 223-6444
                                             Facsimile: (212) 223-6334
                                             tlaughlin@scott-scott.com
                                             jscolnick@scott-scott.com
                                             dbroggi@scott-scott.com
                                             jzimmerman@scott-scott.com

                                             Co-Lead Counsel for Plaintiffs


       [T]he Court must find that when Chairman of the Board and CEO Alan Miller
       stated that ‘[t]he DOJ has advised us’ (Compl. ¶151), he meant the Board; and that
       when he said it is “our understanding that the DOJ Criminal Fraud Section is
       investigating issues similar to those focused on by DOJ Civil and the other related
       agencies involved in this matter” (id.), he was talking about the Board’s
       understanding.
       The DOJ Civil Division would not be investigating Universal if there were no issues
       surrounding Universal improper revenue stream. Certainly, at the motion to dismiss
       stage, the Court must construe the Complaint in the light most favorable to
       Plaintiffs and interpret such allegations to infer that was why the DOJ Civil Section
       was investigating Universal.
       Moreover, the Court must construe Plaintiffs’ averment that the Universal Board
       was informed that the DOJ Criminal Fraud and Civil Sections were investigating
       Universal for improper patient admissions, discharge decisions, billing, length of
       stay, patient care, and billing for medically unnecessary treatment issues to mean
       that the Board was informed that the DOJ Criminal Fraud and Civil Sections were
       investigating Universal for the very issues Plaintiffs raise in their Complaint,
       including that Universal improperly characterized patients as suicidal, to
       involuntarily keep them and bill them and their insurers for unnecessary stays and
       treatment.
ECF No. 114 at 3-4.


                                                8
Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 9 of 10



                            Michael J. Barry (PA I.D. 69122)
                            John C. Kairis (pro hac vice)
                            Viola Vetter (PA I.D. 206277)
                            GRANT & EISENHOFER P.A.
                            123 Justison Street
                            Wilmington, DE 19801
                            Telephone: (302) 622-7000
                            Facsimile: (302) 622-7100
                            mbarry@gelaw.com
                            jkairis@gelaw.com
                            vvetter@gelaw.com

                            Co-Lead Counsel for Plaintiffs

                            Mark Lebovitch
                            David Wales (pro hac vice)
                            Adam Wierzbowski (pro hac vice)
                            BERNSTEIN LITOWITZ BERGER
                              & GROSSMANN LLP
                            1251 Avenue of the Americas, 44th Floor
                            New York, NY 10020
                            Telephone: (212) 554-1400
                            Facsimile: (212) 554-1444
                            markl@blbglaw.com
                            DWales@blbglaw.com
                            adam@blbglaw.com

                            Co-Lead Counsel for Plaintiffs

                            Sheryl L. Axelrod (PA I.D. 70959)
                            THE AXELROD FIRM, PC
                            The Beasley Building
                            1125 Walnut Street
                            Philadelphia, PA 19107
                            Telephone: (215) 461-1768
                            Facsimile: (215) 238-1779
                            saxelrod@theaxelrodfirm.com

                            Liaison Counsel for Plaintiffs




                               9
       Case 2:17-cv-02187-JHS Document 122 Filed 09/13/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the email addresses denoted on the Electronic Mail Notice List.

                                                     /s/ Thomas L. Laughlin, IV
                                                    Thomas L. Laughlin, IV (pro hac vice)




                                               10
